DETAILED ACTION

            EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jose Jiminez on 5/13/2021.
The application has been amended as follows: 
In lines 5-6 of claim 12, “configured to be larger for increased weight capacity” has been changed to --configured for increased weight capacity--.
In line 2 of claim 13, “configured to be larger for increased weight capacity” has been changed to --configured for increased weight capacity--.
In line 3 of claim 14, “configured with a sufficiently large diameter so as to convert” has been changed to --configured so as to convert--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Atkinson (USPGPub 2014/0306425) discloses an all-terrain vehicle (ATV) accessory comprising: a frame (120) configured to be attached to a motorized vehicle, the frame having a longitudinal axis along a longitudinal length of the frame, the frame having a top surface and a bottom surface and having a vehicle coupling member (106) on a distal end; an axle disposed under and across the bottom surface of the frame and perpendicular to the longitudinal axis of the frame [0042], wherein the axle is configured to include a forward movement member (138) disposed on each end of the axle; a dampened suspension system coupled to and disposed on the bottom surface of the frame and configured to support the axle (Figs 7 and 9), the suspension system having at least two suspension frame assemblies (Fig 7) with each including a suspension arm (168) and at least one spring member (172), each suspension arm having a proximal end (166) coupled to the frame in a cantilevering configuration (Fig 9) and having the at least .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        5/12/2021